In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (DiBella, J.), entered April 3, 2008, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The proceeding was properly dismissed. A writ of habeas corpus may not be used to review issues already decided or, absent reasons of practicality and necessity, issues that could have been raised by direct appeal or by a collateral attack in the court of the petitioner’s conviction (see People ex rel. Barnes v Fischer, 303 AD2d 526 [2003]; People ex rel. Pearson v Garvin, 211 AD2d 690, 691 [1995]; People ex rel. Benbow v Scully, 189 AD2d 844, 845 [1993]; see also People ex rel. Small v Scully, 92 AD2d 943 [1983]; People ex rel. Douglas v Vincent, 67 AD2d 587 [1979], affd 50 NY2d 901 [1980]). Dillon, J.P, Miller, Leventhal and Chambers, JJ., concur.